Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 1 of 8 PageID #: 382




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                                                  FILED
 ---------------------------------------------------------X                                    IN CI..ERK'S OFFICE
 JOSEPH RUTIGLIANO,                                                                    u,s,   CISTRICT COURT e.o.N.V.

                           Plaintiff,                             MEMORANDUM OF
                                                                  DECISION & ORDER
                                                                                       *      APR 2 0     2020    *
                  -against-                                       2:17-cv-6360 (ADS) (ARL).ONG ISLAND OFFICE

 U.S. DEPARTMENT OF JUSTICE,

                           Defendant.
 -------------------------------------X
 APPEARANCES:

 Joseph W. Ryan, P.C.
 Attorney for the Plaintiff
 225 Old Country Road
 Melville, NY 11747

 United States Attorneys Office, Eastern District of New York
 Attorneys for the Defendant
 610 Federal Plaza
 Central Islip, NY 11722
        By:      Vincent Lipari, Esq., Assistant United States Attorney.


 SPATT, District Judge:

I.    BACKGROUND

     A. Initial Proceedings

         On November 1, 2017, the Plaintiff Joseph Rutigliano (the "Plaintiff') brought an action

 against the United States Department of Justice (the "Defendant") under the Freedom of

 Information Act, 5 U.S.C. § 552 ("FOIA").               ECF 1.       In March 2018, he filed an amended

 complaint, alleging that the United States Attorney's Office for the Southern District of New

 York ("SONY USAO") prosecuted him for defrauding the United States Retirement Board into

 wrongfully paying tens of millions in occupational disability pensions for retired Long Island


                                                              1
Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 2 of 8 PageID #: 383



 Railroad workers, including himself. ECF 14 at 1-2. The Plaintiff alleged that he is currently

 serving a 96-month sentence based on that prosecution. Id. The Plaintiff further alleged that the

 Southern District prosecuted him after the United States Attorney's Office for the Eastern

 District of New York ("EDNY USAO") declined to do so, and that the EDNY USAO issued a

 prosecution declination memorandum ("PDM") explaining that decision. Id.

        The Plaintiff also alleged that the Defendant had on several occasions denied FOIA

 requests concerning the PDM. Id. at 3--4. He wished to review the PDM in order to confirm his

 theory that the SDNY USAO "contrived his conviction and violated his right to due process of

 law" by suppressing evidence that the Retirement Board had in fact re-approved the allegedly

 fraudulent pensions, and manufacturing as an incorrect standard for determining a disability. Id

 at 3. The Plaintiff asked for the Court to order the Defendant to produce the PDM; to enjoin the

 Defendant from withholding all non-exempt records concerning the requested information; and

 to grant him attorney fees and costs. Id. at 5.

        The Plaintiff moved for summary judgment in December 2018. ECF 20. He submitted

 the testimony of Martin Dickman, the Retirement Board's Inspector General, from a hearing

 before the United States House of Representatives' Subcommittee on Government Operations.

 ECF 20-5. The Defendant also moved for summary judgment. ECF 25. In support of its

 motion, the Defendant submitted a declaration by Tricia Francis, an attorney-adviser with the

 EDNY USAO ("the Francis Declaration,") in which she described the contents of the PDM.

 ECF24.




                                                   2
Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 3 of 8 PageID #: 384



    B. TheR&R

        On May 31, 2019, the Court referred the motions to United States Magistrate Judge

 Arlene R. Lindsay for a Report and Recommendation as to whether the motions should be

 granted, and if so, what relief should be awarded. ECF 32.

        On February 28, 2020, Judge Lindsay issued the Report and Recommendation ("R&R"),

 recommending that the Court deny the Plaintiffs summary judgment motion and grant the

 Defendant's summary judgment motion.          ECF 35.      Judge Lindsay relied on the Francis

 Declaration when describing the PDM:

        [T]he DOJ has submitted a declaration made by Tricia Francis, . . . which
        provides that "[t]he information that is contained in this record is a
        communication between the AUSA who was assigned to conduct this Grand Jury
        investigation, and his supervisor." The declaration further states that the PDM
        "contains the following matters: a) investigative strategy; b) personal evaluations
        and opinions pertinent to the investigation; c) deliberations concerning an
        assessment of the facts that were gathered during the Grand Jury investigation; d)
        the mental impressions of the AUSA as he assessed the evidence that was
        gathered; and e) a presentation which shows the strategies that were employed by
        the Government during its investigation." The Declaration concludes that
        "[d]isclosure would jeopardize the candid and comprehensive considerations
        essential for efficient agency decision making."

 Id at 6-7 (internal citations omitted).

        Judge Lindsay ruled that the PDM's discussion of strategies made it "the textbook

 definition of attorney work product," and thus protected it from disclosure under FOIA

 Exemption 5. Id at 8-9. Judge Linsday also ruled that the PDM fell within Exemption S's

 deliberative process privilege, again relying on the Francis Declaration:

        The document in question is between the AUSA and his superior. The document
        was prepared to assess whether or not to commence prosecution based upon a
        grand jury investigation. And the Franc[i]s Declaration, which is afforded a
        presumption of good faith, makes clear that "[d]isclosure would jeopardize the
        candid and comprehensive considerations essential for efficient and effective
        agency decision making." Indeed, documents of this nature "have routinely been
        found to be exempt from disclosure under FOIA."
                                                    3
Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 4 of 8 PageID #: 385




 Id at 10-11 (internal citations omitted). In addition, the Court ruled that it did not need to

 consider the Plaintiffs individualized need for the disclosure of the PDM. Id at 11. The Court

 also ruled that the Plaintiff provided no basis for segregating the record or for conducting an in

 camera review. Id at 12-14.

         Presently before the Court are the Plaintiffs objections to the R&R. For the reasons

 stated below, the Court overrules the Plaintiffs objections, adopts the R&R in its entirety, and

 closes the case.

II.   DISCUSSION

      A. District Court Review of a Magistrate Judge's R&R

         In the course of its review of a Magistrate Judge's report and recommendation, the

 District Court "may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l); see Deluca v. Lord,

 858 F. Supp. 1330, 1345 (S.D.N.Y. 1994). Parties may raise objections to the magistrate judge's

 report and recommendation, but they must be "specific," "written," and submitted "[w]ithin 14

 days after being served with a copy of the recommended disposition." FED. R. CIV. P. 72(b)(2);

 accord28 U.S.C. § 636(b)(l)(C).

         The district court must conduct a de novo review of those portions of the R&R or

 specified proposed findings or recommendations to which timely and proper objections are

 made. 28 U.S.C. § 636(b)(l)(C); see FED. R. CIV. P. 72(b)(3) ("the district judge may accept,

 reject, or modify the recommended disposition; receive further evidence; or return the matter to

 the magistrate judge with instructions."). The Court may adopt those portions of a report and

 recommendation to which no timely objections have been made, provided no clear error is

                                                  4
Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 5 of 8 PageID #: 386



 apparent from the face of the record. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008);

 Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985).

     /   In addition, "[t]o the extent . . . that the party makes only conclusory or general

 arguments, or simply reiterates the original arguments, the Court will review the [R&R] strictly

 for clear error." IndyMac Bank, F.S.B. v. Nat'/ Settlement Agency, Inc., No. 07-Civ-6865, 2008

 WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008); see also Toth v. N.Y. City Dep't of Educ., No. 14-

 CV-3776, 2017 WL 78483, at *7 (E.D.N.Y. Jan. 9, 2017) ("reviewing courts should review a

 report and recommendation for clear error where objections are merely perfunctory responses,

 argued in an attempt to engage the district court in a rehashing of the same arguments set forth in

 the original petition." (quoting Ortiz v. Barkley, 558 F. Supp. 2d 44, 45 (S.D.N.Y. 2008))),

 vacated on other grounds sub nom. Toth on behalf of T. T. v. City of New York Dep 't of Educ.,

 720 F. App'x 48 (2d Cir. Jan. 2, 2018) (summary order); Frankel v. City of N.Y., Nos. 06-CIV-

 5450, 07-CV-3436, 2009 WL 456645, at *2 (S.D.N.Y. Feb. 25, 2009) ("When a party makes

 only conclusory or general objections, or simply reiterates the original arguments, the Court will

 review the [R&R] strictly for clear error."); Pall Corp. v. Entergris, Inc., 249 F.R.D. 48, 51

 (E.D.N. Y. 2008) (holding that if the objecting party "makes only conclusory or general

 objections, ... the Court reviews the [R&R] only for clear error") (internal citations omitted).

         "The goal of the federal statute providing for the assignment of cases to magistrates is to

 increase the overall efficiency of the federal judiciary." McCarthy v. Manson, 554 F. Supp.

 1275, 1286 (D. Conn. 1982) (internal citations omitted), aff'd, 714 F.2d 234 (2d Cir. 1983).

 "'There is no increase in efficiency, and much extra work, when a party attempts to relitigate

 every argument which it presented to the Magistrate Judge."' Toth, 2017 WL 78483, at *7




                                                    5
Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 6 of 8 PageID #: 387



 (quoting Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382

 (W.D.N.Y. 1992)).

     B. Application to the Facts of This Case

        The Plaintiff objects to the R&R "on the ground that the Report is unreliable, unhelpful

 and contrary to the objectives of the FOIA 'to promote honest an open government . . .

 accountable to the governed."' ECF 36 at 2. The Plaintiff contends that Judge Lindsay should

 have commenced an in camera review of the PDM in order to determine why the Plaintiff was

 prosecuted after the EDNY USAO had declined to prosecute.             Id   He references the D.C.

 Circuit's recent decision to review in camera grand jury materials in an unrelated case. Id at 4.

        The Plaintiff alleges that the R&R ignored Dickman' s testimony before the House of

 Representatives. Id. at 3. The Plaintiff argues that this testimony, which included a discussion

 of the Retirement Board's lenient standard in awarding pensions based on disability, must be in

 harmony with the contents of the PDM. Id           The Plaintiff relatedly contends that the R&R

 "ignores the substantial public interest in preserving the integrity of the criminal justice system,"

 and that instead, it erroneously focused on FOIA exemptions. Id at 3--4.

        The Defendant opposes the Plaintiffs objections. ECF 37. It contends that the Plaintiff

 does not address any of the authorities cited in the R&R that the PDM is protected under

 Exemption S's work product and deliberative process privileges. Id. at 7-8. As to the arguments

 raised by the Plaintiff in his objection, the Defendant contends that: (a) the Plaintiffs alleged

 particularized need, for disclosure of the memorandum to seek the overturning of his conviction,

 is irrelevant under FOIA; (b) the Francis Declaration shows that the PDM is protected in its

 entirety by FOIA Exemption 5; and (c) as stated in the R&R, the Court does not need to conduct

 an in camera review of the PDM. Id. at 8-12. The Court agrees.

                                                    6
Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 7 of 8 PageID #: 388



        The Plaintiff raises no specific objections to the conclusions made by Judge Lindsay in

 the R&R. As a result, the Court reviews the R&R in its entirety for clear error. See Alvarez Sosa

 v. Barr, 369 F. Supp. 3d 492,497 (E.D.N.Y. 2019). Pursuant to 28 U.S.C. § 636(b) and FED. R.

 CIV. P. 72, the Court has reviewed the R&R for clear error, and, finding none, fully. concurs with

 Judge Lindsay's R&R. See GWG MCA Capital, Inc. v. Nulook Capital, LLC, No. l 7-CV-1724,

 2018 WL 1830814, at *2 (E.D.N.Y. Feb. 26, 2018) (Spatt, J.); Governale v. Soler, 319 F.R.D.

 79, 81 (E.D.N.Y. 2016) (Spatt, J.).

        Nonetheless, in the interests of justice, the Court has afforded the Plaintiff a de novo

 review. Even under this standard, the Court determines that the Plaintiffs objections are without

 merit. The Court's failures to review the Dickman testimony or to weigh the Plaintiffs interest

 in overturning his conviction were in no way relevant to whether the materials in the PDM fell

 under the protections of Exemption 5. See, e.g., Johnson v. N. Y. Univ., No. 17-CV-6184, 2018

 WL 4908108, at *4 (S.D.N.Y. Oct. 10, 2018) ("The Court did not consider whether Plaintiff met

 the eligibility criteria for readmission or whether NYU had improperly misplaced his records

 because those facts, even if true, are not relevant to the legal standards his claims were required

 to meet."); see also GWA MCA Capital, Inc., 2018 WL 1830814, at *2 ("Any other objection is

 either immaterial to the findings in the R&R or otherwise irrelevant.").

        The decision not to impose in camera review to a document in a FOIA action is within

 the discretion of the district court, and the Court here sees no reason to depart from Judge

 Lindsay's assessment of the PDM. See Auto. Club of N. Y., Inc. v. The Port Auth. of N. Y. and

 N.J., No. l 1-Civ.-6746, 2015 WL 3404111, at *8 (S.D.N.Y. May 27, 2015) ("Here, it is apparent

 that Magistrate Judge Pitman found that the descriptions in the 'privilege log provide[d] AAA

 with more than enough information to make challenges to individual categories of documents,


                                                   7
 Case 2:17-cv-06360-ADS-ARL Document 38 Filed 04/20/20 Page 8 of 8 PageID #: 389




   but AAA ... declined to do so.' Therefore, in camera review would serve no purpose here.")

   (internal citations omitted). Here, Judge Lindsay properly relied on the Francis Declaration to

   rule that the PDM fell within the protections of Exemption 5, making in camera review

   unnecessary. See id; cf Associated Press v. US. Dep 't of Justice, 549 F.3d 62, 67 (2d Cir.

   2008) (ruling that the district court did not abuse its discretion in declining in camera review

   "[i]n light of the relatively detailed nature of the declarations").

          Neither party has objected to any other part of the R&R. As such, pursuant to 28 U.S.C.

   § 636(b) and FED. R. CIV. P. 72, this Court has reviewed the remaining portions of the R&R for

   clear error, and, finding none, now concurs in both its reasoning and result. See Coburn v. P.N.

   Fin., No. 13-CV-1006, 2015 WL 520346, at * 1 (E.D.N.Y. Feb. 9, 2015) (reviewing R&R

   without objections for clear error).

III.    CONLCUSION

          For the foregoing reasons, the Court overrules the Plaintiffs objections and adopts the

   R&R in its entirety. The Defendant's motion for summary judgment, dismissing the complaint,

   is granted. The Clerk of the Court is respectfully directed to close the case.



   It is SO ORDERED.
                                                                /s/ Arthur D. Spatt
   Dated: Central Islip, New York

          April 20, 2020                                                  ARTHUR D. SPATT

                                                                     United States District Judge




                                                        8
